Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered May 14, 2002, convicting him of attempted robbery in the first degree, attempted robbery in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A review of the trial court’s charge on reasonable doubt reveals that, as a whole, it adequately conveyed the concept of reasonable doubt to the jury (see People v Hunter, 235 AD2d 378 [1997]; People v Cliff, 230 AD2d 865, 866 [1996], lv denied 88 NY2d 1067 [1996], cert denied 520 US 1158 [1997]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.